Title: From Thomas Jefferson to Étienne Lemaire, 11 August 1803
From: Jefferson, Thomas
To: Lemaire, Étienne


          
            
              Dear Sir
            
            Monticello Aug. 11. 03.
          
          I recieved yours of the 6th. yesterday and am happy to hear of your recovery. mr Barnes had informed me of your illness. I freely consent to the absence you desire for the reestablishment of your health, & have no doubt you will make such arrangements as will keep every thing safe at the President’s house during your absence. I shall not be there myself till the 25th. of September, unless any thing should happen unexpectedly to call me there. I sincerely wish you may by the journey recover your health firmly. be assured of my attachment to you, and accept my best wishes for your health & happiness. 
          
            
              Th: Jefferson
            
          
        